REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose an intubating airway comprising: a first component, a second articulating component wherein, in a closed configuration, the first and second engaging sidewalls engage one another so that the second articulating component closes the open- ended channel and forms a closed portion at the proximal portion of the first component while leaving  a remainder of the open-ended channel open and uncovered by the second articulating component.  This limitation in combination with the rest of the limitations of claim 1 are not reasonably taught or suggested by the prior art of record.
Similarly, the prior art fails to disclose wherein, in a closed configuration, the first and second engaging sidewalls engage one another so that the second articulating component closes the open- ended channel and forms a closed portion at the proximal portion of the first component while leaving  a remainder of the open-ended channel open and uncovered by the second articulating component. This limitation in combination with the rest of the limitations of claim 9 are not reasonably taught or suggested by the prior art of record.
Similarly, the prior art fails to disclose wherein, in a closed configuration, the first and second engaging sidewalls engage one another so that the second articulating component closes the open- ended channel and forms a closed portion at the proximal portion of the first component while leaving  a remainder of the open-ended channel open and uncovered by the second articulating component. This limitation in combination with the rest of the limitations of claim 9 are not reasonably taught or suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337. The examiner can normally be reached M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LaToya M Louis/Primary Examiner, Art Unit 3785